         Case 1:18-cv-03947-RWL Document 179 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCISCO GUZMAN, ROSARIO AYALA,
MANUEL FLORES DOMINGUEZ, NELY                                               7/2/2020
OLMOS FLORES, ERNESTO MEJIA
GONZALEZ, ONEIDA TACUBA MEJIA,
MARIO ENRIQUE MUÑOZ, GREGORIO
PEREZ ORTEGA, PATRICIA PAVIA, ROSA
PEREZ, ALICIO RAMOS, MARTIN TORRES
REYES, EDITH DURAN, CATALINA
RODRIGUEZ, SABINO GUERRERO
VICTORIO, LIDA HERNANDEZ
HERNANDEZ, GERARDO VARGAS DIAZ,                     Civil Action No.: 18-cv-03947(DLC)
GLORIA VALLE VERONICA, JUAN PAUCAR,
S.F.C., D.P.C., B.R.E., O.C.F., R.M.F., A.M.M.,
J.M., M.M., A.M.O., E.G.R., F.T.R., R.M.R.,
J.C.R., F.T.V.;

                               Plaintiffs,

             v.

THOMAS T. HECHT AND LEONARD H.
HECHT;

                              Defendants.


                                  ____________
                                   [PROPOSED] ORDER

       WHEREAS, the Plaintiffs filed a complaint against the Defendants in the United States

District Court for the Southern District of New York on May 2, 2018 and an amended complaint

on August 31, 2018;

       WHEREAS, on February 26, 2020, the parties entered into a settlement agreement;

       WHEREAS, the settlement agreement was so ordered on March 20, 2020;

       WHEREAS, the settlement agreement is subject to confidentiality provisions and was

filed under seal;



                                              1
          Case 1:18-cv-03947-RWL Document 179 Filed 07/02/20 Page 2 of 2



         WHEREAS, the settlement agreement provides that defendants shall file the sworn

statements required by Section 8(a) of the settlement agreement under seal.

         IT IS HEREBY ORDERED that:

   1. Request for leave to file under seal is GRANTED;

   2. The Ex Parte Certification of Leonard H. Hecht shall be filed under seal and not shared

         with plaintiffs absent a court order.


SO ORDERED.

Dated:                  July 2
                ___________________, 2020                    __________________________
                New York, New York                           Hon. Robert W. Lehrburger
                                                             United States Magistrate Judge




                                                 2
